     Case 2:19-cv-02043-JAD-BNW Document 1 Filed 11/26/19 Page 1 of 7



 1   E. BRENT BRYSON, LTD.
     E. BRENT BRYSON, ESQ.
 2   Nevada Bar No. 4933
     7730 W. Sahara Ave., Suite 109
 3   Las Vegas, Nevada 89117
     702-364-1234 Telephone
 4   702-364-1442 Facsimile

 5   ROBERT M. DRASKOVICH, ESQ.
     THE DRASKOVICH LAW GROUP
 6   Nevada Bar No. 6275
     815 S. Casino Center Dr.
 7   Las vegas, NV 89101
     702-474-4222 Telephone
 8   702-474-1320 Facsimile

 9   Attorneys for Plaintiff

10                               UNITED STATES DISTRICT COURT

11                                       DISTRICT OF NEVADA

12   SOMMER RICHARDS, individually         )
                                           )
13                   Plaintiffs,           )
                                           )              COMPLAINT
14   vs.                                   )              DEMAND FOR JURY TRIAL
                                           )
15   ONDRE WILLS, in his individual and    )
     official capacity; LAS VEGAS          )
16   METROPOLITAN POLICE                   )
     DEPARTMENT; DOE OFFICERS I-X          )
17   inclusive,; and ROES XI-XX inclusive, )
                                           )
18                   Defendants.           )
     ____________________________________)
19
            COMES NOW Plaintiff, Sommer Richards, individually, by and through her attorneys E.
20
     Brent Bryson, Esq. of the law offices of E. Brent Bryson, LTD., and Robert M. Draskovich, Esq.
21
     of The Draskovich Law Group and files her complaint against Defendants, and each of them,
22
     states as follows:
23
                                             INTRODUCTION
24
            1.      This is a civil rights action arising under both federal and state law for damages
25
     resulting from what Plaintiff alleges to be the wrongful conduct of the Las Vegas Metropolitan
26
     Police Department (“Metro”), its police officers and/or employees.
27
                                      DEMAND FOR JURY TRIAL
28
            2.      Plaintiff demands a jury trial.
     Case 2:19-cv-02043-JAD-BNW Document 1 Filed 11/26/19 Page 2 of 7



 1                                           JURISDICTION
                                         (Federal Causes of Action)
 2
             3.      This action is brought by Plaintiff pursuant to 42 U.S.C. §1983 to redress
 3
     violations perpetrated by the Defendants while acting under color of state law, municipal law,
 4
     custom or policy of certain rights secured to the Plaintiff by the Fourth, Fifth and Fourteenth
 5
     Amendments to the United States Constitution. Jurisdiction is conferred upon this Court
 6
     pursuant to 28 U.S.C. §1331 and §1343.
 7
                                             JURISDICTION
 8                                        (State Causes of Action)

 9           4.      Jurisdiction for the State causes of action are conferred upon this Court by the

10   doctrine of pendent jurisdiction pursuant to 28 U.S.C. §1367.

11                                                 VENUE

12           5.      Venue is proper in the District of Nevada pursuant to 28 U.S.C. §1391(b) as the

13   claims arose in this district.

14                                             THE PARTIES

15           6.      Plaintiff, Sommer Richards was and at all times herein mentioned, a resident of

16   the State of Nevada.

17           7.      Defendant Las Vegas Metropolitan Police Department is a legal entity for the

18   purposes of 42 U.S.C. §1983. Defendant Las Vegas Metropolitan Police Department (hereinafter

19   referred to as "Metro") is responsible for the enforcement of the law and the protection of the

20   citizenry of the City of Las Vegas and Clark County, Nevada. Defendant Metro is also

21   responsible for the training, hiring, control and supervision of all its officers and agents as well as

22   the implementation and maintenance of official and unofficial policies. At all times relevant to

23   this Complaint Defendant Metro employed and controlled all the individually named Defendants.

24           8.      Defendant Officer Ondre Wills (“Officer Wills”), was and at all times herein

25   mentioned was a resident of the State of Nevada, County of Clark.

26           9.      Defendant Officer Wills was an officer of the Las Vegas Metropolitan Police

27   Department at all times relevant to this Complaint. At all times relevant to this Complaint,

28   Officer Wills was acting in his capacity as an agent, servant and employee of the Las Vegas
                                                       2
     Case 2:19-cv-02043-JAD-BNW Document 1 Filed 11/26/19 Page 3 of 7



 1   Metropolitan Police Department.

 2          10.     Defendant Officer Wills is sued in both his individual and official capacities.

 3          11.     Defendant Doe Officers I through X, inclusive, are the individual members of the

 4   LVMPD who assisted in, participated in, facilitated, permitted or allowed the violation of

 5   Plaintiff’s civil rights. Plaintiff will ask leave of this Court to insert the true names and

 6   capacities of such Defendants when the same have been ascertained and will further ask leave to

 7   join said Defendants in these proceedings.

 8          12.     Defendant Does XI through XX, inclusive, are supervisory and/or policy making

 9   officials of LVMPD, as yet unidentified, who have adopted, implemented, maintained or

10   tolerated policies which permitted, facilitated or allowed the violation of the Plaintiff’s civil

11   rights or who have negligently trained, hired or supervised officers, agents or employees of

12   LVMPD. Plaintiff will ask leave of this Court to insert the true names and capacities of such

13   Defendants when the same have been ascertained and will further ask leave to join said

14   Defendants in these proceedings.

15          13.     At all times relevant to this Complaint, all of the actions of the Defendants were

16   performed under color of state law and pursuant to their authority as police officers.

17          14.     That at all times pertinent hereto, Defendants, and each of them, were the agents,

18   servants, employers and/or employees of each other and were acting within the course and scope

19   of said relationship.

20                           FACTS COMMON TO ALL CAUSES OF ACTION

21          15.     On or about May 12, 2018, the Plaintiff Sommer Richards was experiencing an

22   emotional and psychological episode during the late evening hours. At approximately 10:15 p.m.

23   “Metro” received a call from a woman that a woman was acting erratically and swinging a shovel

24   in circles. Shortly after Metro received the call, Officer Ondre Wills arrived on scene and began

25   shouting commands to Richards to drop the shovel. It is uncertain whether Richards in her

26   emotional state, understood the commands. Richards is then seen taking a few steps forward

27   while dragging the shovel when Officer Wills yells at her to stop or he will shoot her. At the

28   time Officer Wills yells for Richards to stop, she is not making any aggressive moves towards
                                                       3
     Case 2:19-cv-02043-JAD-BNW Document 1 Filed 11/26/19 Page 4 of 7



 1   anyone or shouting any verbal threats. Richards subsequently begins to walk again dragging the

 2   shovel when Officer Wills opens fire on her and shoots her seven times. As a result of the

 3   shooting, Richards was transported by ambulance to a hospital and now suffers from permanent

 4   injuries. Upon information and belief, prior to a full administrative investigation evaluating

 5   Wills’ conduct could take place, Officer Wills resigned from Metro

 6                                     FIRST CAUSE OF ACTION
                              (Violations of Civil Rights to Life and Security
 7                                      of Person, 42 U.S.C. §1983)

 8             16.   Plaintiff incorporates by reference paragraphs 1 through 15 though fully set forth

 9   herein.

10             17.   When other alternatives were reasonably available, Officer Wills acted under

11   color of law using deadly force upon the Plaintiff without lawful justification, subjecting the

12   Plaintiff to excessive force, therefore depriving Plaintiff of certain constitutionally protected

13   rights, including but not limited to:

14                   a.      The right not to be deprived of life or liberty without due process of law as

15   guaranteed by the Fifth and Fourteenth Amendments to the United States Constitution;

16                   b.      The right to be free from excessive use of force by law enforcement

17   officers as guaranteed by the Fourth, Fifth and Fourteenth Amendments to the United States

18   Constitution; and

19                   c.      The right to be free from pre-conviction punishment as guaranteed by the

20   Fourth, Fifth and Fourteenth Amendments to the United States Constitution.

21             18.   The wrong and unlawful acts perpetrated by Defendants in intentionally

22   disregarding the constitutional rights of the Plaintiff were wilful, oppressive, malicious and with

23   wanton disregard for the established rights of the Plaintiff.

24                                    SECOND CAUSE OF ACTION
                          (Violation of Plaintiff’s Civil Rights-Municipal Liability
25                                    Relationships, 42 U.S.C. §1983)

26             19.   Plaintiff incorporates by reference paragraphs 1 through 18 as though fully set

27   forth herein.

28             20.   Plaintiff further alleges, upon information and belief, that it is the policy, practice
                                                        4
     Case 2:19-cv-02043-JAD-BNW Document 1 Filed 11/26/19 Page 5 of 7



 1   and custom of the LVMPD to tolerate and ratify the use of excessive, unreasonable and deadly

 2   force by its officers.

 3               21.   Plaintiff also alleges, upon information and belief, that it is the policy, practice

 4   and custom of the LVMPD to negligently hire, train and supervise its officers, agents and

 5   employees.

 6               22.   That the wrong and unlawful acts perpetrated by the Defendants, and each of

 7   them, intentionally disregarding the Constitutional Rights of the Plaintiff was willful, oppressive,

 8   malicious and with disregard for the established rights of the Plaintiff.

 9

10                                       THIRD CAUSE OF ACTION
                                               (Negligence)
11
                 23.   Plaintiff incorporates by reference paragraphs 1 through 22 as though fully set
12
     forth herein.
13
                 24.   At all times mentioned herein, Defendants were subject to a duty of care to avoid
14
     causing unnecessary physical harm and distress to citizens in the exercise of the police function.
15
     The conduct of Defendants as set forth herein did not comply with the standard of care to be
16
     exercised by reasonable police officers, thus, the Defendants, and each of them, breached their
17
     duty of care.
18
                 25.   As a direct and proximate result of Defendants' negligence as herein alleged,
19
     Plaintiff has been damaged in an amount in excess of $15,000.00, the exact amount to be proven
20
     at trial.
21
                                       FOURTH CAUSE OF ACTION
22                                   (Negligent Supervision and Training)

23               26.   Plaintiff incorporates by reference paragraphs 1 through 25 as though fully set

24   forth herein.

25               27.   Upon information and belief, Defendants LVMPD had prior notice of the

26   Defendant Officer Wills’ lack of training in the areas of seizures, the use of deadly and non-

27   deadly force to apprehend suspects. Defendants LVMPD took no steps to further train him,

28   correct his abuse of authority, or discourage his misconduct. Indeed, upon information and
                                                          5
     Case 2:19-cv-02043-JAD-BNW Document 1 Filed 11/26/19 Page 6 of 7



 1   belief, Officer Wills was allowed to voluntarily resign prior to a full administrative investigation

 2   being completed.

 3           28.     LVMPD has a mandatory duty to properly and adequately train and supervise

 4   officers and personnel under their control so as to avoid unreasonable risk of harm to citizens.

 5   The LVMPD failed to take necessary, appropriate or adequate measures to prevent the violation

 6   of Plaintiff’s constitutional and state rights.

 7           29.     LVMPD breached its duty of care to the Plaintiff in that it failed to adequately

 8   train and supervise its officers by having inadequate training and supervisory procedures

 9   regarding seizures, the use of deadly and non-deadly force to apprehend suspects, and the use of

10   firearms by officers.

11           30.     As a direct and proximate result of Defendants' conduct as herein alleged, Plaintiff

12   has been damaged in an amount in excess of $15,000.00, the exact amount to be proven at trial

13                                      FIFTH CAUSE OF ACTION
                                (Intentional Infliction of Emotional Distress)
14
             31.     Plaintiff incorporates by reference paragraphs 1 through 30 as though fully set
15
             forth herein.
16
             32.     That Sommer Richards was caused to suffer severe emotional upset,
17
     embarrassment, humiliation, and anguish by virtue of Defendants, and each of their intentional,
18
     extreme and outrageous conduct in shooting Richards seven times.
19
             33.     As a direct and proximate result of the actions of Defendants, and each of them.
20
     Richards was caused to suffer extreme physical, emotional, and psychological injury and harm,
21
     all to her detriment in an amount in excess of $15,000.00, the exact amount to be proven at trial.
22
             34.     That the conduct of Defendants, and each of them, wase done wilfully,
23
     intentionally, with malice and oppression, and with a conscious disregard for Richards’ rights,
24
     and therefore Richards is entitled to punitive damages in an amount deemed appropriate to
25
     punish the Defendants for their egregious and outrageous conduct.
26
                                             ATTORNEY'S FEES
27
             35.     Plaintiff has been required to retain the services of E. Brent Bryson, Esq. and
28
                                                       6
     Case 2:19-cv-02043-JAD-BNW Document 1 Filed 11/26/19 Page 7 of 7



 1   Robert M. Draskovich, Esq. to prosecute this action and should be awarded reasonable costs,

 2   expenses and attorneys' fees incurred herein pursuant to U.S.C. §§1983 and 1988 and all relevant

 3   Nevada Revised Statutes regarding the state claims.

 4          WHEREFORE, Plaintiff prays for judgment as follows:

 5          As to the Federal claims:

 6          1.     For compensatory damages in the amount of $7,000,000.00;

 7          2.     For punitive damages against Defendant Officer Wills in the amount of

 8                 $3,000,000.00;

 9          3.     For reasonable attorney's fees pursuant to 42 U.S.C. §§ 1983 and 1988;

10          4.     For costs of suit incurred herein; and

11          5.     For such other and further relief as this Court deems just and proper.

12          As to the State Claims:

13          1.     For compensatory damages in an amount in excess of $15,000.00;

14          2.     For punitive damages against all Defendant officers in an amount deemed

15                 appropriate by this Court to punish them for their wrongful conduct and set an

16                 example to deter further police misconduct;

17          3.     For special damages;

18          4.     For an award of Plaintiff’s reasonable attorney's fees and costs of suit incurred

19                 herein; and

20          5.     For such other and further relief as this Court deems just and proper.

21          DATED this 26th day of November, 2019.

22                                                   E. BRENT BRYSON, LTD.

23

24
                                                  By s/E. Brent Bryson
25                                                  E. BRENT BRYSON, ESQ.
                                                    Nevada Bar No. 4933
26                                                  7730 W. Sahara Ave., Suite 109
                                                    Las Vegas, Nevada 89117
27                                                  Attorney for Plaintiff
                                                  Attorneys for Plaintiffs
28
                                                     7
